PER CURIAM.
The appellant, Louis Nance, challenges the two-year suspension of his driver’s license. We only find merit in his argument that the trial court erred in directly suspending his license, and we reverse.
Nance entered a no contest plea to acquiring a controlled substance by fraud. He argues, and the state correctly concedes, that the trial court erred in directly suspending his license for two years. The proper procedure pursuant to section 322.055, Florida Statutes (1993), is for the trial court to direct the Department of Highway Safety and Motor Vehicles to revoke the driver’s license. Vinyard, v. State, 586 So.2d 1301 (Fla. 2d DCA 1991).
Accordingly, that portion of Nance’s sentence revoking his driver’s license is reversed, and the case is remanded for the trial court to direct the Department of Highway Safety and Motor Vehicles to revoke his license. Nance’s judgment and sentence are otherwise affirmed.
SCHOONOVER, A.C.J., and BLUE and WHATLEY, JJ., concur.